Citation Nr: 1749471	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to a psychiatric disability to include PTSD.  


REPRESENTATION

Veteran represented by:  Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  An October 2013 Board decision determined that new and material evidence had been received to reopen a claim of service connection for an acquired psychiatric disorder to include PTSD, and remanded the case to the RO for additional development regarding the claims of service connection for a psychiatric disability to include PTSD (on the merits) and GERD.  

A May 2016 Board decision denied service connection for PTSD, and remanded the case to the RO for additional development regarding the claims of service connection for a psychiatric disability other than PTSD and GERD.  Then, after the RO developed and readjudicated (denied) the two issues, the case was returned to the Board, which in January 2017 again remanded the case to the RO for to complete requested development of the psychiatric disability (other than PTSD) and GERD claims.  Meanwhile, the Veteran appealed the Board's May 2016 decision as to the PTSD claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision to the extent that it denied service connection for PTSD, and to remand the case to the Board.  A May 2017 Court Order granted the Joint Motion.  

In response to a June 2017 Board letter informing the Veteran of the return of his case from the Court for readjudication, his attorney in a June 2017 letter requested the case be held in abeyance for the full 90 days in order to afford time to submit additional evidence and/or argument to the Board.  (He asserted that he was not requesting an extension beyond the 90-day period.)  At present, more than 90 days have elapsed, and there has been no further evidence or argument from the Veteran or his attorney on the matter.  Thus, the Board proceeds to consider the PTSD matter as well as the matters pertaining to a psychiatric disability other than PTSD and GERD, which have also been returned to the Board following development and readjudication by the RO.  As reflected on the first page, the Board deems it appropriate to merge the issues pertaining to the psychiatric disabilities.  

The issue of entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits, to include whether the overpayment was properly created, has been raised by the Veteran through his attorney (see the attorney's letter dated October 16, 2017, requesting a waiver and disputing the existence of the debt).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 Joint Motion, the parties noted that the Board did not ensure that the RO had substantially complied with its October 2013 remand directives in relation to verifying the Veteran's claimed stressors underpinning his PTSD claim.  Specifically, the parties noted that the summary of the Veteran's claimed stressors to be sent to the JSRRC was not of record (if it was even generated in the first place) and that a June 21, 2014 JSRRC PTSD stressor verification review report did not discuss one of the Veteran's two claimed stressors which concerned the witnessing of the aftermath of a fatal motor vehicle accident in November 1968.  Therefore, the case should be remanded to the RO to ensure that JSRRC has been requested to attempt to corroborate both claimed stressors.  In that regard, the Board notes that in its review of the case, the June 21, 2014 stressor verification review report was written by a "JSRRC Coordinator" at a VARO, who appears to have conducted her own research by obtaining an official military document (a Marine Corps historical reference pamphlet).  In other words, it would appear that a summary of the Veteran's claimed stressors was not in fact generated and sent to the JSRRC for information to corroborate the alleged stressors, as originally directed by the Board in October 2013.  As the October 2013 remand instructions directed, the summary of the stressors together with a copy of the Veteran's DD Form 214 and any other relevant documents should be sent to the JSRRC.  

Moreover, regarding the July 2014 and April 2017 VA examinations and the medical opinions provided on those occasions as well as in May 2016, the Board observes that in determining the nature and etiology of the Veteran's psychiatric disability including PTSD and depressive disorder, the examiners furnished findings and conclusions according to the criteria of DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013).  However, during the pendency of the appeal, VA promulgated an interim final rule, effective August 4, 2014, regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  The Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  In the instant case, the Veteran's claim was initially certified to the Board prior to August 4, 2014, so DSM-5 does not apply.  Therefore, the matter must be returned for an appropriate VA examination (by a board of two specialists, particularly given the history of having been examined recently by such a board) in accordance with the old criteria under DSM-IV.  

Furthermore, the opinion provided by the April 2017 VA examiners is inadequate and additional commentary is necessary.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, for example, the examiners did not specifically address or provide a complete explanation for providing a different opinion relevant to diagnosis from private medical providers of record.  In reports in July 2008 and June 2010, respectively, Dr. R. Blackburn, D.O. and J. Atkinson, M.A. (licensed psychologist) both diagnosed PTSD and J. Atkinson also gave a diagnosis of depressive disorder NOS.  The VA examiners merely noted that a private psychologist gave a diagnosis that was not supported by his report, and did not state how such diagnosis was unsupported.  Therefore, an examination to secure an adequate medical opinion, to include reconciliation of conflicting medical evidence, is necessary.  
Consideration of the inextricably intertwined issue of entitlement to service connection for GERD as secondary to a psychiatric disability is deferred pending the development of the psychiatric disability matter.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the file and prepare a summary of the Veteran's claimed stressors, to include (a) the Veteran's report of witnessing an automobile accident in Norfolk, Virginia that purportedly resulted in the deaths of three individuals on or about November 18, 1968 (or possibly in or about March or April 1969, as noted in statements as far back as March 2000), and (b) his report of witnessing the deaths of Cubans during his period of service at Guantanamo Bay (possibly between November and December 1965 or in 1966).  This summary, together with a copy of the Veteran's DD Form 214 and any other documents deemed to be relevant (such as the Veteran's service personnel records, the DRO hearing transcript of June 2010, his July 2014 report of stressful in-service incidents, and a Marine Corps Historical Reference Pamphlet: A Chronology of the United States Marine Corps 1965-1969) should be sent to the U.S. Army & Joint Services Records Research Center (JSRRC).  That agency should be asked to provide any information that might corroborate the Veteran's alleged stressors.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a board of two (psychiatrists or psychologists), to determine the nature and etiology of any psychiatric disability he may have (or have had since the filing of his claim in January 2009).  Specifically, the examiners are asked to consider and apply the criteria of DSM-IV, rather than the revised criteria in DSM-5 (which, as noted above, does not apply in this case).  The Veteran's claims file must be reviewed by the examiners in conjunction with the examination.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on examination of the Veteran and review of his record, the examiners should: 

 (a) opine whether the Veteran has (or had since the filing of his claim in January 2009) a diagnosis of PTSD under the DSM-IV criteria, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD resulted from a corroborated stressor event during his service from September 1965 to October 1969.  The examiner should identify the stressor(s) underlying the diagnosis, and should comment upon the link between the symptomatology and the stressor(s).

 (b) opine whether the Veteran has (or had since the filing of his claim in January 2009) a diagnosis of an acquired psychiatric disability other than PTSD in accordance with DSM-IV, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that any such psychiatric disability either had its onset during or was otherwise related to his active service from September 1965 to October 1969, to include treatment for and diagnosis of anxiety reaction in April 1969. 

(c) comment on whether the Veteran had a separate psychiatric disability, in accordance with DSM-IV, to include depressive disorder, which was superimposed on the personality disorder that resulted in additional disability apart from the passive-aggressive personality.

(d) if it is determined that the Veteran has a psychiatric disability related to his period of military service, opine whether it is at least as likely as not (a 50 percent or greater probability) that he suffers from GERD that is either caused by or aggravated (permanently worsened beyond normal progression of the disability) by his service-connected psychiatric disability.  The degree of any aggravation should be quantified to the extent medically possible.  

All opinions must be accompanied by an adequate reasons and bases, which may include, but are not limited to, the presence of symptomatology in service, specifically cited medical literature, and past evidence in the record, including prior VA examination reports in July 2014, May 2016, and April 2017, as well as private medical reports of Dr. R. Blackburn, D.O., dated in July 2008 and J. Atkinson, M.A. (licensed psychologist) in June 2010.  If the examiner finds that the record does not support a valid diagnosis of a chronic acquired psychiatric disability, the rationale must include comment on (express, with rationale, agreement or disagreement with the July 2008 diagnosis of PTSD by Dr. Blackburn and the June 2010 diagnoses of PTSD and depressive disorder NOS by J. Atkinson.  

If an opinion cannot be provided without resort to speculation, it must be so noted in the report (with explanation for that conclusion).

3.  After completion of the foregoing, the AOJ should review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

